Citation Nr: 0403624	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January 1966 to 
November 1967.  He was a member of the Puerto Rico Army 
National Guard from February 1981 to February 1984 and had 
active duty training in June 1981, June 1982, and June 1983.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a May 2002 Department of Veteran's Affairs 
(VA) rating decision in which the regional office (RO) in San 
Juan, Puerto Rico, denied entitlement to service connection 
for a low back disorder, left and right ankle disorders, and 
a right knee disorder.

The Board notes that the veteran filed a notice of 
disagreement with the RO's determination that he had not 
filed a timely appeal from the September 1997 denial of 
service connection for left and right ankle and back 
disabilities.  A statement of the case was issued concerning 
the timeliness issue in December 2001.  In a statement 
submitted with a January 2002 VA form 9, the veteran stated:  
"I agree about I didnt (sic) submit a apeal (sic) on time, 
because I delvery (sic) personally to Dept of Veterans 
Affairs."  Consequently, the Board concludes that the 
veteran did not complete an appeal as to the timeliness 
issue.  Moreover, the RO informed him by letter in February 
2002 that his VA Form 9 filed in January 2002 could not be 
accepted as an appeal from the December 2001 statement of the 
case, and the veteran did not disagree with, or appeal, that 
decision.  He was given notice of his appellate rights with 
the February 2002 letter.  


REMAND

The veteran's appeal of the denial of entitlement to service 
connection for left and right ankle disorders, a low back 
disorder, and a right knee disorder is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any further action is required on 
the veteran's part.

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The Board deems such an examination necessary in this case.  
The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

In a statement filed in July 2002, the veteran indicated his 
disagreement with the RO's denial of service connection for 
right ankle, back, and right knee disabilities.  The May 2002 
rating decision also denied service connection for a left 
ankle disability.  Although this was not mentioned in the 
July 2002 statement, the veteran had also filed a statement 
in June 2002 indicating that he did not agree with the RO's 
decision and that the June 2002 statement was a "formal 
appeal".  The RO listed the June 2002 statement as a notice 
of disagreement in the September 2002 statement of the case, 
but did not include the issue of entitlement to service 
connection for a left ankle disability in the statement of 
the case.  Therefore, the veteran must be provided a SOC that 
addresses the issue of entitlement to service connection for 
a left ankle disorder.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or medically examined the veteran for a 
right ankle disorder, a back disorder, or 
a right knee disorder since his separation 
from service in 1967.  The veteran should 
be requested to provide the approximate 
dates of treatment.  The RO should take 
all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the veteran's claim for SSA 
disability benefits, including the medical 
records relied upon concerning that claim.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

4.  The veteran should be afforded VA 
examination(s) to determine the nature and 
extent of his disability from the claimed 
disorders of the right ankle, low back, 
and right knee.  The claims folder should 
be made available to and reviewed by the 
examiner(s).  All indicated tests and 
diagnostic studies should be performed.  
If the veteran has disability from a right 
ankle disorder, a low back disorder, or a 
right knee disorder, the examiner(s) 
should express an opinion whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
such disability identified was incurred in 
service, or related to a disease or injury 
incurred in service.

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
disability from the claimed right ankle 
disorder, a low back disorder, and right 
knee disorder.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

6.  The appellant and his representative 
should be furnished a statement of the 
case regarding the issue of entitlement 
to service connection for a left ankle 
disorder.  The veteran and his 
representative should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



